DETAILED ACTION
Notice of AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
The amendments filed 1/26/2022 have been entered.
Response to Arguments
Applicant’s arguments, filed 1/26/2022, have been fully considered.
Applicant argues that “[a]s amended, claim 1 relates to a method of improving resistance to stress in a subject… wherein the subject suffers from glucocorticoid hormone-induced stress” (Applicant Arguments, Page 6).  As argued by Applicant, “Danoux teaches external stresses such as UV radiation, chemicals, pollutants such as metals (e.g., nickel), extreme temperature changes, and inappropriate cosmetic products… but does not disclose resistance to glucocorticoid hormone induced stress” (Applicant Arguments, Page 5).  
The rejection has been modified in view of Applicant’s amendments to the claims.  As evidenced by Bjorklund et al (Environmental Res 187:8 pages, 2020) and Skobowiat et al (J Invest Dermatol 135:1638-1648, 2015), the external stresses identified by Danoux et al (e.g., UV radiation, pollutants such as metals, etc.) all entail glucocorticoid hormone induced stress.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 4-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Danoux et al (US 2009/0298783; of record) as evidenced by Bjorklund et al (Environmental Res 187:8 pages, 2020) and Skobowiat et al (J Invest Dermatol 135:1638-1648, 2015).
As amended, claims 1-2 are drawn to a method of improving resistance to stress in a subject in need thereof, comprising administering an effective amount of a composition (more specifically, a cosmetic composition (claim 7)) comprising, as an active ingredient, cosmoperine: 
    PNG
    media_image1.png
    133
    307
    media_image1.png
    Greyscale
 (more specifically, in an amount of 0.01% to 99% by weight (claim 8)), wherein the subject suffers from glucocorticoid hormone-induced stress (more specifically, wherein the glucocorticoid is cortisone (claim 4))
Danoux et al teach a “a method for preventing and/or soothing dry or sensitive skin against external stress comprising contacting the skin with a composition including an agent that decreases the release of granulocyte-macrophage colony stimulating factor (GMCSF) from keratinocytes in the skin” (Abstract), in particular wherein external stress is exposure to nickel (Table I) as well as “to prevent or soothe dry or sensitive skin against external stresses such as cosmetic composition comprising 0.10% and 0.50% by weight piperine (Paragraphs 0127-0128, Cream Formulations 1-2) or 0.10% silybin (Paragraph 0129, Cream Formulation 3) 
As such, the embodied methods of Danoux et al (i.e., methods for improving resistance to nickel induced-stress comprising administering Cream Formulation 1, 2 or 3) differ from the instantly claimed method in that:
(A) 	the embodied Cream Formulations 1-3 comprise piperine or silybin as opposed to cosmoperine; and
(B)	Danoux et al do not indicate that the subject to be treated suffers from glucocorticoid hormone-induced stress.
Yet, as to (A): as further taught by Danoux et al, in addition to piperine or silybin, “[a]gents that decrease the release of GMCSF include… tetrahydropiperine”, aka cosmoperine (Abstract; see also Paragraph 0027: “[p]iperine or its derivative can be used” wherein “[a] suitable derivative of piperine is tetrahydropiperine”).
And, as to (B): as evidenced by Bjorklund et al, “metals… can activate the hypothalamic-pituitary-adrenal (HPA) axis, particularly acting… via the adrenal/pituitary gland” (Page 5, Figure 1); and, as evidenced by Skobowiat et al, “UVB activates hypothalamic-pituitary-adrenal (HPA) axis” (Title) to stimulate glucocorticoidsteroidogenesis.  In either case, the result is glucocorticoid hormone-induced stress.  Indeed, as specifically demonstrated by Skobowiat et al, UVB radiation increased cortisone levels in the skin (Figure 2).
Based on the foregoing, it would have been prima facie obvious to administer Cream Formulations 1-3 utilizing tetrahydropiperine (aka cosmoperine) in place of piperine or silybin to soothe dry or sensitive skin against metal- or UVB-induced external stress (i.e., to a patient prima facie obvious.
As such, claims 1-2, 4 and 7-8 are rejected as prima facie obvious.
Claims 5-6 are drawn to the method of claim 1 wherein certain outcomes are further specified, in particular wherein the composition alleviates/relieves physical symptoms caused by stress (claim 5) and/or psychological symptoms caused by stress (claim 6).
At the outset, it is understood that Danoux et al teach the alleviation/relief of physical symptoms caused by stress, as recited by claim 5 (see Abstract: “soothing dry or sensitive skin against external stresses”).  
However, regarding claim 6, Danoux et al do not specify that the composition alleviates/relieves psychological symptoms caused by stress.  
Yet, Applicant is reminded that a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited” (Hoffer v. Microsoft Corp., 405 F.3d 1326 (Fed. Cir. 2005) quoting Minton v. Nat ’l Ass ’n of Securities Dealers, Inc., 336 F.3d 1373 (Fed. Cir. 2003)).  In the instant case, as discussed above, the wherein clause (i.e., wherein the composition exhibits resistance to cortisol-, cortisone- and/or corticosterone-induced stress, and/or alleviates/relieves psychological symptoms caused by stress) simply expresses the intended result of a process step positively recited (i.e., administering an effective amount of a cosmetic composition comprising cosmoperine to a patient in need thereof).  See also Verdegaal Bros., Inc. v. Union Oil Co. of Calif., 814 F.2d 628 (Fed. Cir.), cert. Denied, 484 U.S. 827 (1987), noting that merely discovering and claiming a new benefit of an old process cannot render the process again patentable.  As in Verdegaal Bros., Inc. v. Union Oil Co. of Calif., See also In re Woodruff, 16 USPQ2d 1934 (Fed. Cir. 1990), stating that “a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable.”  
For all the foregoing reasons, claims 5-6 are also rejected as prima facie obvious.

Conclusion
No new ground(s) of rejection are presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG D RICCI/Primary Examiner, Art Unit 1611